Title: To James Madison from William Lee, 30 November 1801
From: Lee, William
To: Madison, James


					
						Sir
						Bordeaux November 30th 1801 
					
					I take the liberty to enclose you an extract from the Register Book of this Consulate.  It relates altogether to Mr. Barnet, but I 

thought it my duty to send it to you, and permit me to say, that had Mr. Barnet been contented with the Certificate from his countrymen, it 

would have been as well, for the manner in which those from the constituted authorities here were procured, is not very honourable to him, 

or favorable to me nor can those testimonies be pleasing to the President.  With great respect I am Sir Yours truly
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
